





CITATION:
R. v. Bristol, 2011
          ONCA 232





DATE: 20110325



DOCKET: C47314



COURT OF APPEAL FOR
          ONTARIO



OConnor
          A.C.J.O., Rosenberg and Armstrong JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Orin Bristol



Appellant



Gregory Lafontaine, for the appellant



Robin Flumerfelt, for the respondent



Heard:  January 21,
          2011

On appeal from the conviction entered by Justice Frank N.
          Marrocco of the Superior Court of Justice, dated March 30, 2007.



OConnor A.C.J.O.:

OVERVIEW

[1]

The
    appellant was convicted of aggravated assault following an incident outside a bar.  After the complainant had been ejected from
    the bar, the appellant, who was the manager of the bar, became involved in an
    argument with the complainant.  It was
    common ground that at some point the complainant was punched in the face.  He suffered a fractured cheekbone.  The sole issue was whether the appellant
    delivered the punch.  The trial judge
    found that he did.

[2]

The
    appellant raises two grounds of appeal: (1) that the trial judge erred in
    assessing the complainants credibility; and (2) that the trial judge reversed
    the burden of proof.

BACKGROUND

[3]

On
    July 15, 2004, the complainant, Roland Gordon, and his girlfriend went to the
    Steam Whistle Pub in Toronto at about 11:30 p.m.  Approximately two hours later, Gordon went to
    the washroom and while there knocked the paper towel dispenser off the
    wall.  He was asked to leave, but would
    not go voluntarily.

[4]

Four
    security officers removed Gordon from the bar by carrying him by his arms and legs.  After he was ejected, Gordon insisted that he
    be allowed back into the bar to find his girlfriend.  The security officers refused.  An altercation ensued.  Later Gordon claimed that the security
    officers punched and kicked him.  He also
    claimed that one of the security officers attempted to choke him.

[5]

Gordons
    girlfriend eventually came out of the bar.  He and his girlfriend began to walk away when the appellant came
    outside.  Gordon recognized the appellant
    as a manager and returned to complain about being ejected. The appellant and
    Gordon became involved in an argument.

[6]

It
    is common ground that at some point Gordon was punched below the left cheekbone
    and that the blow caused a fracture to the bone in that area.

[7]

Gordon
    testified that the appellant punched him during the course of their
    argument.  He said the blow caught him by
    surprise  in effect a sucker punch.  He
    saw the punch just before it hit his face.

[8]

The
    appellant denied that he had hit Gordon.  He said that after he spoke to Gordon for a few moments outside the bar,
    he returned to his office.  One of the
    security officers supported the appellants version of events.  He said that after the appellant went back
    inside the bar, an unidentified East Indian male who was leaving the bar bumped
    into Gordon.  The two exchanged words and
    the East Indian male punched Gordon on the right side of his face, causing him
    to fall to the ground.  He then ran
    away.

[9]

Three
    of the security officers who removed Gordon from the bar were charged with
    assault causing bodily harm and one of them was charged with attempting to
    choke Gordon.  The three were tried
    jointly with the appellant.

THE TRIAL JUDGES DECISION

[10]

The
    trial judge delivered one set of reasons addressing the charges against the
    three security officers and the charge against the appellant.  The trial judge acquitted the security officers
    of all of the charges.

[11]

The
    trial judge found that Gordon was intoxicated at the time he was removed from
    the bar.  He found that the security
    officers used reasonable force in removing Gordon.  While the trial judge accepted that there was
    a struggle outside the bar, he was not persuaded that any of the assaults
    alleged against the security officers had taken place.  He found that several of Gordons complaints
    were inconsistent with the medical evidence and that, in addition, his
    testimony differed from his description of the events on earlier occasions and
    to some extent from the description given by his girlfriend.

[12]

As
    to the charge against the appellant, the trial judge rejected the appellants
    evidence and accepted Gordons evidence.  He did not believe the evidence about the unidentified East Indian man.

ANALYSIS

(a)

Assessment of the complainants credibility

[13]

The
    appellant argues the trial judge made two errors in assessing the complainants
    credibility as it related to the charge against him.  First, the trial judge erred in failing to
    consider the impact of the devastating findings that he had made with regard
    to Gordons credibility in dismissing the charges against the three security officers.

[14]

I
    do not accept this argument.  It is trite
    law that appellate courts show significant deference to a trial judges
    findings of credibility.  It is also well
    accepted that a trier of fact may accept all, part or none of a witnesss
    evidence.  That said, a trial judge
    should explain why he is able to accept part of the evidence, despite serious
    adverse credibility findings respecting significant parts of the evidence.

[15]

Gordons
    evidence regarding the punch and the circumstances that led up to the punch was
    straightforward.  Gordon and the
    appellant were arguing outside the bar.  Angry words were exchanged.  Gordon testified that in the course of the argument the appellant
    punched him.  And, most importantly, unlike
    Gordons evidence respecting the security officers, there is no suggestion that
    his evidence in this respect was inconsistent with what he had said on earlier
    occasions, nor with the medical evidence.

[16]

The
    trial judge was aware of Gordons credibility issues.  His reasons show that he understood his task
    in assessing credibility.  He considered
    the appellants evidence and Gordons evidence.  He applied
W.D.
properly.  In the end, he determined that it was the
    appellant who struck the blow to Gordons left cheek.  It was open to him to accept Gordons
    evidence with respect to the punch.  I
    see no error.

[17]

Next,
    the appellant argues that the trial judge erred in using evidence that was
    admissible on the charges against the security officers on the charge against
    the appellant. By doing so, the argument goes, the trial judge convicted the
    appellant by a process of elimination.  The trial judges findings that led to the acquittals were not made on
    the reasonable doubt standard.  The trial
    judge used those findings to eliminate all factual possibilities other than
    that the appellant had punched Gordon in the face causing his fractured
    cheekbone.

[18]

I
    do not accept this argument.  The trial
    judge did not find the appellant guilty because he found that the security
    officers had not inflicted the blow that caused the fractured left cheek.  Rather, the trial judge approached the issue
    of who threw the punch on the basis of the way the appellant argued the issue
    at trial.  The melee with the security
    officers and the confrontation between Gordon and the appellant were two
    separate incidents.  The punch to the
    cheek took place at some point after the melee with the security guards had
    ended and the appellant had come out of the bar.  On Gordons version, the appellant punched
    him.  On the evidence called by the appellant,
    it was the unidentified East Indian male.  Thus, on the evidence, there were two possibilities.  The trial judge considered those two
    possibilities and, for logical reasons, was satisfied beyond a reasonable doubt
    that the appellant had delivered the punch.

[19]

I
    see no reason to interfere with the way the trial judge approached the
    complainants credibility.

(b)  Reversing burden of proof

[20]

The
    appellant submits that the trial judge erred in drawing an adverse inference
    against him because he failed to make efforts to locate the East Indian male.  His counsel argues that the effect of this
    error was to place an onus on the appellant to obtain or call evidence.

[21]

The
    trial judge gave a number of reasons for rejecting the appellants
    evidence.  One of the reasons was that he
    had not made any inquiries concerning the identity of the East Indian male who,
    on his version of events, delivered the offending punch.  The trial judge reasoned [w]hy then not try
    to find the unknown East Indian perpetrator, or find information about this
    person unless, of course, one knew that he didnt exist.

[22]

In
    my view, the appellant mischaracterizes the trial judges comment as placing an
    evidentiary burden on him.  The comment
    related to the appellants credibility, nothing else.  The trial judge noted that the appellant made
    efforts to locate another witness to the altercation between him and
    Gordon.  He observed that although the
    appellant had been told about the East Indian male, who would be central to his
    defence, he did nothing about it.  The
    trial judge reasoned that his failure was consistent with knowledge that the
    East Indian male did not exist.

[23]

The
    trial judge did not, as argued by the appellant, draw an adverse inference against
    the appellant because he failed to call evidence.  He merely exercised common sense in assessing
    credibility.

[24]

Finally,
    I am satisfied that the trial judge properly rejected the evidence of one of
    the security officers, Sceron Officer, who testified that he saw the East
    Indian male punch Gordon.  The trial
    judge gave a number of reasons for rejecting this evidence, including that it
    was inconsistent with the medical evidence.  The security officer said that the punch he saw was to Gordons right
    cheek.  The injury was to the left cheek.  The trial judge also rejected the witnesss
    evidence because he found it unbelievable that he would not have pursued the
    East Indian male if he had seen him punch Gordon.  Further, the trial judge found it equally
    unbelievable that Officer would have undertaken no steps to identify other
    witnesses to the assault until more than two years had elapsed.  Moreover, the trial judge did not, as the
    appellant asserts, use his rejection of this witnesss evidence to draw an inference
    adverse to the appellants credibility.  He simply rejected the security guards evidence and based the
    conviction on the evidence of the complainant, which he believed.  This line of reasoning was open to him.

[25]

In
    the result, I would dismiss the appeal.

RELEASED:
    DOC  MAR 25 2011

Dennis
    OConnor A.C.J.O.

I
    agree M. Rosenberg J.A.

I
    agree Robert P. Armstrong J.A.


